This cause came on to be heard upon the demurrer of the respondents to the relator's petition, and was argued by counsel. On consideration whereof, it is ordered and adjudged that said demurrer be, and the same hereby is, sustained for the reason that the writ of prohibition cannot be made to serve the purpose of a proceeding in error to correct mistakes of a lower court in deciding questions of law within its jurisdiction. State, ex rel. Barbee, Exr., v. Allen, ProbateJudge, 96 Ohio St. 10; State, ex rel. Carmody, v. Justice,Judge, 114 Ohio St. 94, and Silliman v. Court of Common Pleas,126 Ohio St. 338.
It is therefore ordered and adjudged that the petition of the relator be, and the same hereby is, dismissed.
Petition dismissed.
WEYGANDT, C.J., STEPHENSON, JONES, ZIMMERMAN and WILKIN, JJ., concur.
MATTHIAS and BEVIS, JJ., not participating. *Page 422